MONTGOMERY, J., dissenting.
This action comes up on a special verdict, of which the following are the material parts.
That on July 20, 1903, and for many years prior thereto, the defendant was and had been and still is a resident of Roper, N.C. a village nine miles from Plymouth, N.C.
That said defendant was on said July 20, 1903, engaged in       (2) livery business at Roper, N.C. having obtained from the county and State the license required by law.
That several days prior to July 20, 1903, the defendant, while at Roper, N.C. received a letter from Charles Balfour, a traveling *Page 2 
salesman for J. H. LeRoy Co., Elizabeth City, N.C. asking defendant to meet him at Plymouth, N.C. and convey him to Roper and thence to Creswell and Columbia on said 20th July, which the defendant wrote him he would do, and did do so, charging the said Balfour for said services his customary price.
That on June 1, 1903, the commissioners of Plymouth passed the following ordinance, among others, in reference to taxation:
"On livery stables and persons keeping a horse or horses for hire, or doing any livery business or hiring of horses in the town, $7.50. This shall include any persons making contract for hire in town or carrying any person with a vehicle out of the town for hire."
This ordinance was in force on July 20, 1903, if said commissioners had authority under the law to pass it.
The defendant has never paid said tax.
Under the instruction of the court the jury thereupon returned a verdict of guilty, and the defendant was fined $25 in accordance with the ordinance.
We are of opinion that upon the special verdict the defendant was entitled to a judgment of not guilty, inasmuch as the town commissioners did not have the power to pass the ordinance, and that the ordinance is unreasonable.
(3)     We refer to that part of the ordinance under which the defendant is convicted and which includes among those taxed for the privilege of doing a livery business "any person carrying any person with a vehicle out of the town for hire." This is the only question before us. It is found that the defendant is a resident of the village of Roper, N.C. where he is carrying on the livery business, having paid both the State and county tax. There is no allegation that he is carrying on the livery business at Plymouth, or that he is in the habit of taking people out of Plymouth. As far as we can see, this is his first passenger and he was carrying him under a contract made at Roper, or at Elizabeth City, certainly while neither of the parties were at Plymouth. It seems there is no harm in taking people into Plymouth in a vehicle, provided you put them out and leave them there. People may pay a man to bring them into town, but must walk home unless they conclude to make the town their permanent *Page 3 
residence, or can get some local inhabitant to take them away. This may sound like a reductio ad absurdum, but it is a plain statement of the possible operation of the ordinance if sustained and carried to its legitimate result. Suppose a man living in Roper were compelled to visit Plymouth for an hour or two on some business. He could hire the defendant to carry him into the town, but he could not return by the same vehicle. Again, a man might hire a conveyance to take him from Roper to some place beyond Plymouth. If Plymouth lay directly in the way he would have to go out of his way to drive around the town, or get out and hire a Plymouth man to take him the rest of the way. Surely the Legislature never intended any such result, nor should the courts place such a construction upon the law as to legalize such action. It would require a liveryman, who had paid all the taxes at his home, to pay an additional tax in every town to        (4) which he happened to send a vehicle, even if only once a year.
The ordinance is not only unreasonable but, in our opinion, is clearly unlawful. The question of the general power of the town to tax trades, occupations, and professions is not before us; and we therefore confine ourselves to that part of the ordinance under which the defendant was convicted.
It seems to be assumed in behalf of the town that the numerous class of cases holding invalid certain forms of municipal taxation have in some way been done away with by the change in the law. We do not so understand it. The principle of those cases remains in full force to the effect that "the authorities of a town can impose no taxes except as authorized by its charter or general laws applicable thereto. Section 3800 of The Code says nothing to the contrary, but simply specifies what may be taxed. It says "they may also lay taxes for municipal purposes on all persons, property, privileges and subjects within the corporate limits, which are liable to taxation for State and county purposes." This section requires two prerequisites: the subject of taxation must be within the corporate limits, and must be identically liable to State and county taxes. Is the act of "carrying any person with a vehicle out of the town (of Plymouth) for hire," liable to State and county taxes? If not, then it is not liable to town taxes. It is evident that the permissive taxation extends only to a trade, profession or ordinary occupation, and not to a single act. It is intended to comply with Article V, section 3, of the Constitution, which reads in part as follows: "The General Assembly may also tax trades, professions, franchises and incomes." *Page 4 
We are referred to the reasoning in Winston v. Taylor, 99 N.C. 210, but we must not overlook the facts of that case. There the jury found that the defendants "made a business of purchasing their stock of leaf on the floors of the tobacco warehouses in the town of (5)   Winston and carrying the same on drays to their factory in Salem," and that "they attended the auction sales of leaf tobaccoregularly for the purpose above indicated." If the defendant had made a business of sending his hacks regularly into the town of Plymouth the case would be different, but there is neither evidence nor suggestion of such a fact.
Neither a municipal corporation nor even the Legislature can change the meaning of words so as to make that a crime which would not be a crime if called by its proper name. In the case at bar, the town could tax the livery business, and could define the business, provided it did not carry the definition beyond the limits of its taxing power. When it said that the livery business should include the single act of carrying a passenger out of town for hire, it simply said in legal effect that such an act should be taxed to the same extent as the livery business. If the town had the right to tax that single act, then the ordinance was valid; but calling that single act a business did not make it so, nor did it create the right to tax where it did not already exist. This is clearly laid down in State v. Ninestein, 132 N.C. 1039, where the Court says, on page 1042: "Ordinarily the General Assembly has no power to construe an act, but when it imposes a tax upon peddlers and in the same act defines who are peddlers, it is equivalent to imposing a tax upon all persons engaged in the occupations therein specified." In that case the definition was legal because the State had the right to tax the occupations it construed to be peddling. But suppose the act had declared that all foreign drummers should be peddlers and should be taxed accordingly, it would not have made them peddlers, nor would it have legalized their taxation. The power of taxation cannot rest upon legal fictions or irrebuttable presumptions. Moreover, all municipal powers are strictly construed, and especially those relating (6)   to taxation. In Latta v. Williams, 87 N.C. 126, Ashe, J., speaking for the Court, says:
"In the construction of municipal powers, it is held to be a general rule that the powers of a municipal corporation are to be construed with strictness, and Judge Cooley in his work on taxation (page 387) says this rule is peculiarly applicable to taxes on occupations. `It is presumed,' he adds, `the Legislature has granted in plain terms all it has intended to grant at all. If it is not manifest that there has *Page 5 
been a purpose by the Legislature to give authority for collecting a revenue by taxes on specified occupations, any exaction for that purpose will be illegal.'"
We think that upon the special verdict the defendant is entitled to a judgment of not guilty.
Reversed.